Citation Nr: 0708006	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDINGS OF FACT

1.  A heart disability was not present in service or 
manifested in the first post service year.  

2.  A chronic heart disability is not the result of disease 
or injury during the veteran's active military service.  

3.  The veteran does not have a heart disability as the 
result of a service-connected disease or injury, including 
medication for the condition.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).  

Additionally, cardiovascular disease may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, in this 
case, there is no competent evidence of cardiovascular 
disease within the year after the veteran completed his 
active service.  

The veteran testified at his hearing before the Board that he 
was diagnosed with diabetes in 1995, and then in 1998 he went 
to his local doctor found that he had atrial fibrillation.  
The veteran went to the emergency room where they were able 
to get his heart rate under control.  Nevertheless, the 
veteran attributes his heart problem to the medication, 
Glipizide, which he takes for his diabetes.  The veteran 
submitted a copy of the Glipizide medication disclaimer which 
lists a rapid heart beat among the possible side effects of 
the medication.

The veteran was asked if any doctor had ever told him that he 
had a permanent heart condition, to which the veteran 
responded no.  However, the veteran qualified this statement, 
noting that he had had two different episodes of atrial 
fibrillation in 1998 and 2001.

The veteran's claim was remanded for a VA medical examination 
to determine whether he had a chronic heart condition, or 
whether his several episodes of atrial fibrillation were 
acute and transitory.

The veteran underwent the examination in May 2006.  The 
examiner reviewed the veteran's claims file, noting that the 
veteran had no known history of myocardial infarction, or 
other heart disease and he denied coronary catheterization, 
dizziness, and syncope.  The veteran also denied dyspnea on 
exertion, although he complained that he had fatigue with 
enough manual labor.  The veteran denied any chest pain and 
indicated that he walked/jogged two to three miles four times 
per week.  Tests showed that the veteran had normal renal 
function, the electrocardiogram (EKG) revealed atrial 
fibrillation, and the echocardiogram revealed a normal left 
ventricle with a normal ejection fraction.  The examiner 
found that other than atrial fibrillation, the veteran did 
not have any other heart condition.

The examiner noted that there was no medical literature that 
suggested that diabetes, Glipizide, or early diabetic 
neuropathy would cause atrial fibrillation.  Accordingly, the 
examiner opined that the veteran's atrial fibrillation was 
not caused by either his diabetes, or by his diabetes 
medication.

The veteran's treatment records have been reviewed, but they 
too fail to show that the veteran's atrial fibrillation was 
caused by either his diabetes, or by his diabetes medication.  
The treatment records also fail to show that the veteran has 
a heart condition other than atrial fibrillation.

While the noted side effects of Glipizide include a rapid 
heart rate, atrial fibrillation is not listed as a side 
effect of Glipizide.

While the veteran may believe that medication for his 
service-connected diabetes has caused some heart problems, 
because he is a lay witness, his opinion on a medical 
question is not competent evidence and is not persuasive.  
38 C.F.R. § 3.159(a) (2006); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The medical reports and opinions 
provide competent evidence which establishes, by a 
preponderance of evidence, that he does not have a heart 
disability which is the result of service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a heart disability is denied.


____________________________________________
CLIFFORD OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


